1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,           )   2:18-po-00354-DB
                                         )
12                     Plaintiff,        )   ORDER TO DISMISS AND VACATE COURT
                                         )   TRIAL
13         v.                            )
                                         )
14   MICHAEL L. SAGE,                    )   DATE: June 27, 2019
                                         )   TIME: 9:00 a.m.
15                     Defendant.        )   JUDGE: Honorable Deborah Barnes
                                         )
16                                       )
                                         )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:18-po-00354-DB without

20   prejudice is GRANTED.

21         It is further ordered that the court trial scheduled on June 27,

22   2019, is vacated.

23   IT IS SO ORDERED.

24
     Dated:     June 26, 2019
25

26
27

28

29

30   ORDER TO DISMISS AND VACATE TRIAL        1                 U.S. v. MICHAEL L. SAGE
